UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


No. 98-48

MACK A. MCCORMICK,                                            APPELLANT ,

               V.


TOGO D. WEST , JR.
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.


                      Before KRAMER, IVERS, and STEINBERG, Judges.

                                            ORDER

        The appellant appeals through counsel a December 16, 1997, Board of Veterans' Appeals
decision that denied Department of Veterans Affairs (VA) service connection for loss of vision due
to pink eye. Record at 2. In his September 17, 1999, brief, the appellant cites to and quotes from
various provisions of the VA Adjudication Procedure Manual, M21-1 [hereinafter Manual M21-1].
Brief at 7-8. In his December 13, 1999, response to the appellant's brief, the Secretary states that
"the sole issue concerning the [Manual M21-1] raised below [was] whether the Secretary had a duty
to assist [the] appellant by virtue of the [Manual] M21-1 provisions in Part III, paras. [sic] 1.03b,
1.04a[,] and 2.10f". Response at 5. Neither of the parties have appended to their pleadings those
Manual M21-1 provisions that they consider pertinent to this appeal.

       Upon consideration of the foregoing, it is

        ORDERED that, not later than 5 days after the date of this order, the parties each file with
the Court, and serve on each other, copies of the portions of the Manual M21-1 that they identify in
their respective pleadings.

DATED: June 28, 2000                                                 PER CURIAM.